Citation Nr: 1222459	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ocular cicatricial pemphigoid, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for small fiber neuropathy of the feet, bilaterally, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the claims currently on appeal.  These claims were most recently remanded by the Board in October 2010 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Detroit, Michigan in May 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for small fiber neuropathy of the lower extremities, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's ocular cicatricial pemphigoid did not manifest during, or as a result of, active military service, to include as secondary to exposure to herbicidal agents such as Agent Orange.  




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ocular cicatricial pemphigoid, to include as secondary to exposure to herbicidal agents such as Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in April 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  VA has also incorporated private treatment records and Social Security Administration (SSA) records into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not provided with a VA examination for his ocular cicatricial pemphigoid.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is no evidence of this condition, or any associated symptomatology, during active military service.  In fact, the Veteran himself has conceded that this disability did not arise until more than 20 years after separation from active duty.  The record contains no competent evidence suggesting that the Veteran's present diagnosis may somehow be related to military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its prior remand directives of October 2010.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) requested that the Veteran provide Authorization and Consent to Release Information forms for all private treatment sought.  Additional private treatment records have since been incorporated into the claims file.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Ocular Cicatricial Pemphigoid

The Veteran contends that he is entitled to service connection for ocular cicatricial pemphigoid.  Specifically, the Veteran contends that this condition is secondary to exposure to herbicidal agents during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest as a result of active military service, to include as due to exposure to herbicidal agents.  

At the outset, the Board concedes that the Veteran was exposed to Agent Orange during active military service, as his DD-214 reflects him to be the recipient of the Vietnam Campaign Medal and the Vietnam Service Medal.  However, exposure to Agent Orange is not in and of itself a disability.  For service connection to be warranted for a disease arising from Agent Orange on a presumptive basis, the Veteran must suffer from one of the disabilities listed at 38 C.F.R. § 3.309(e).  As outlined above, ocular cicatricial pemphigoid is not one of the diseases that have been found to be presumptively related to military service.  See id.  As such, there is no presumption of in-service incurrence in this case.  

Even though service connection is not warranted on a presumptive basis, this does not preclude the Veteran from demonstrating entitlement on a direct basis.  However, service treatment records are entirely silent for complaints regarding the eyes, mouth or skin.  While the Veteran's separation examination does reflect that he was wearing glasses at this time, impaired vision was noted prior to enlistment during the Veteran's September 1965 pre-induction examination.  Furthermore, the record contains no evidence suggesting a relationship between cicatricial pemphigoid and impaired visual acuity.  As such, there is no evidence of this condition during active military service.  

The first post-service evidence of this condition appears to be a January 2003 private treatment record.  According to this record, the Veteran was experiencing blisters in his mouth.  It is not entirely clear if this is related to the Veteran's current diagnosis, but a May 2003 biopsy confirmed the existence of mucous membrane pemphigoid.  A March 2004 record notes a diagnosis of active ocular cicatricial pemphigoid and the Veteran was started on the medication dapsone.  Subsequent private treatment records reflect that this condition continues to exist.  However, none of these records suggest any possible relationship to military service or exposure to herbicides or other chemical agents.  The record contains no other competent evidence suggesting any possible relationship between the Veteran's ocular cicatricial pemphigoid and his military service.  

The Board recognizes that the Veteran believes his disorder is secondary to exposure to Agent Orange.  However, he has not provided any competent evidence in support of this claim.  The Veteran testified in May 2010 that he had problems with this condition some 8 to 9 years before the actual diagnosis (which the Veteran alleged was 10 years earlier).  Assuming this were true, it would suggest symptomatology as early as 1991.  However, this would still be approximately 23 years after the Veteran's separation from active duty.  The record contains no competent evidence relating this condition to herbicide exposure some 23 years earlier.  While the Veteran has asserted a potential relationship, the evidence fails to demonstrate that he is competent to offer a medical opinion linking pemphigoid to herbicide exposure more than two decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

The Veteran also submitted an article defining ocular cicatricial pemphigoid.  According to this article, chemicals and infectious agents were suspected of being a factor in the onset of this condition.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the record contains no opinion suggesting that the Veteran's pemphigoid is possibly related to chemical exposure during military service.  Furthermore, this article is of very limited probative value.  It fails to list what chemicals are in fact suspected of playing a part in the onset of pemphigoid.  In essence, the article simply notes a suspected correlation between this condition and some unspecified chemicals.  This is hardly evidence suggesting that the Veteran's pemphigoid, which arose more than 20 years after his military service, is somehow related to herbicide exposure.  As such, this article fails to demonstrate a possible relationship between the Veteran's current disability and his active military service.  

As a final matter, the Board notes that the Veteran called into question the reliability of his separation examination in a December 2011 statement.  Specifically, he asserted that some servicemen would supply urinary samples for other servicemen.  However, this is of little relevance to the issue currently on appeal.  It is unclear how a potentially tainted urinary sample would impact the outcome of this claim.  The record does not reflect, nor has the Veteran alleged, that his pemphigoid or any associated symptomatology was present at the time of his separation from active duty.  As such, any deficiency in how the Veteran provided urinary samples in 1968 is not prejudicial to the current issue.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for ocular cicatricial pemphigoid, to include as secondary to herbicide exposure, must be denied.


ORDER

Service connection for ocular cicatricial pemphigoid, to include as secondary to herbicide exposure, is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for small fiber neuropathy as secondary to herbicide exposure.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was afforded a VA neurological examination in September 2008.  During this examination, the Veteran asserted that he first noticed an intense painful burning sensation in both feet and legs within one year of his separation from active duty in 1969.  However, despite this assertion on the part of the Veteran, no opinion was offered regarding etiology by the September 2008 VA examiner.  In light of the Veteran's assertion of chronic symptomatology since military service, and his conceded exposure to herbicidal agents such as Agent Orange, he must be scheduled for a new VA examination in which an opinion regarding etiology, that fully considers his lay statements as to the time of onset, is provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board recognizes that the claims file does contain a number of private treatment records suggesting a more recent onset of the Veteran's neuropathy.  For example, a July 2006 record indicates that the Veteran recalled that his neurological symptoms developed in August 2003.  However, this notation is of questionable reliability since the claims file contains a private record dated October 2001 noting pain in the feet.  The Veteran also asserted in his original claim of November 2007 that his neuropathy manifested in January 1999.  Therefore, the actual date of onset of symptomatology is unclear.  

Finally, the September 2008 VA examination report discusses in great detail an August 2008 treatment record from the University of Michigan hospitals.  A review of the claims file reveals that this record has not been incorporated into the file.  All reasonable attempts should be made to associate this record with the claims file before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, obtain all identified treatment records from the University of Michigan hospitals dated August 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should then be scheduled for a VA examination before an appropriate specialist regarding the etiology of his small fiber neuropathy of the bilateral feet.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's small fiber neuropathy of the feet manifested during, or as a result of, active military service.  The examiner must assume for purposes of the opinion that the Veteran was in fact exposed to herbicides such as Agent Orange during military service.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding the onset of his symptomatology.  If the examiner is unable to render an opinion without a resort to mere speculation, then the examiner must explain why this is so.

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


